PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re application of
DEMUTH et al.
Application No. 15/337,201
Filed: October 28, 2016
Attorney Docket No. SEUR-00501
:
:
:   DECISION 
:
:



This is a corrected decision on the petition filed October 15, 2020, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).
 
The request for sua sponte wavier of the petition fee is DISMISSED.

The petition to revive under 37 CFR 1.137(a) is DISMISSED.

It is noted that petitioner has submitted a COVID-19 statement of delay requesting a waiver of the petition fee with the present petition.  However, under the available CARES Act relief the petition to revive and the statement of delay must have been filed by July 31, 2020, to be eligible for the fee waiver. 1 In this case the petition to revive and the statement of delay were filed October 15, 2020.  As a result, the sua sponte request for waiver of the petition fee under 37 CFR 1.17(m) is not granted and petitioner is required to pay the petition fee.

As a result, the petition is considered as being submitted without the required fee. In this regards, the rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  In this instance, the fee required by law is $1050.00.   

Since the petition in the above identified application was not accompanied by the correct payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received.



Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions





    
        
            
    

    
        1 See May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others, dated May 27, 2020.